By the Court.
The question whether the husband had inter-
cepted such letters as were mentioned in the alleged libel would be material to the issue on trial. The bill of exceptions implies, in the statement of his cross-examination, that he had testified in chief that he had received no such letters, or at least "contains nothing to show that he had not so testified. The plaintiff therefore fails to sustain the ¡burden, resting upon her as the excepting party, of showing that the evidence admitted to contradict him and impeach his credibility was irrelevant or incompetent.

Exceptions overruled.